Citation Nr: 0410200	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.

2.  Entitlement to an effective date earlier than November 19, 
1999, for the grant of service connection for residuals of 
bronchial carcinoid and left lower lobectomy.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of bronchial carcinoid and left lower lobectomy.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty including 
from January 1968 to July 1969 and from November 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In September 2002, the RO established service connection for 
residuals of bronchial carcinoid and left lower lobectomy and 
assigned a 10 percent disability rating effective from November 
19, 1999.  The veteran subsequently perfected appeals as to the 
compensation level and effective dates assigned.  In 
correspondence dated in October 2002 the RO proposed a finding of 
incompetency and in a March 2003 rating decision found the veteran 
was not competent for VA purposes to handle the disbursement of 
funds.

The United States Court of Appeals for Veterans Claims (Court) has 
held that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet ultimately 
resolved), remains an "original claim" and is not a new claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 126.  As 
the increased rating issue on appeal arose from the initial 
September 2002 rating decision, the Board finds entitlement to 
higher or "staged" ratings must be considered from the date 
service connection was established.

The veteran revoked the authority of his accredited service 
representative by correspondence dated September 16, 2003.  He was 
notified of his right to appoint an additional representative in 
December 2003.  The Board notes that correspondence and documents 
from the veteran added to the record subsequent to the statement 
of the case are either cumulative or are not pertinent to the 
issues on appeal.  Therefore, additional RO consideration is not 
warranted.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the appellant in 
the development of his claims and has sufficiently notified him of 
the information and evidence necessary to substantiate his claims.

2.  The veteran does not possess the mental capacity to contract 
or to manage his own affairs, including the disbursement of funds 
without limitation.

3.  A claim for entitlement to service connection for lung cancer 
was not submitted by the veteran or a properly appointed 
representative prior to November 19, 1999.

4.  The veteran's residuals of bronchial carcinoid and left lower 
lobectomy are manifested by no local recurrence or metastasis and 
pulmonary function test findings of FEV-1 of 77 percent of 
predicted and FEV-1/FVC of 73 percent.


CONCLUSIONS OF LAW

1.  The veteran is not competent for VA purposes.  38 C.F.R. § 
3.353 (2003).

2.  An effective date earlier than November 19, 1999, for the 
grant of service connection for residuals of bronchial carcinoid 
and left lower lobectomy is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).

3.  A rating in excess of 10 percent for residuals of bronchial 
carcinoid and left lower lobectomy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 
6819, 6844 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there was a significant change 
in VA law during the course of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and the implementing regulations apply in the 
instant case.  

The veteran was notified of the provisions of the VCAA and how it 
applied to the competency issue on appeal by correspondence dated 
in October 2002 prior to the March 2003 rating decision.  The 
Board notes that the veteran was notified of the provisions of the 
VCAA and how it applied to his increased rating and earlier 
effective date claims in the March 2003 statement of the case.  
Although he was notified of the VCAA and the provisions applicable 
to his increased rating and earlier effective date claims 
subsequent to the September 2002 rating decision establishing 
service connection, as these claims are, in essence, derivative of 
that rating decision and not based upon receipt of an application 
for benefits the Board finds he was not prejudiced by any VCAA 
notice deficiency.  See VAOPGCPREC 8-2003 (holding that 38 
U.S.C.A. § 5103(a) did not require VA provide notice of the 
information and evidence necessary to substantiate a newly raised 
issue arising from a notice of disagreement); but see Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. §  5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The facts in this case 
can be distinguished from Pelegrini, however, in that VA 
regulations provide specific procedures upon receipt of a notice 
of disagreement and the Court has held that only one notice of 
disagreement may be received upon a single adjudicatory issue.  
See 38 C.F.R. § 20.200 (2003); see also Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993); Manlincon v. West, 12 Vet. App. 238 (1999).  
Here, notice for the claim involved could not have been provided 
prior to the rating decision from which the notice of disagreement 
flowed and subsequent notice and re-adjudication after the fact 
would have seriously impeded the timing and process for perfecting 
the appeal.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  As he has been kept 
apprised of what he must show to prevail in his claims, what 
information and evidence he is responsible for, and what evidence 
VA must secure, there is no further duty to notify.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the claims 
have been requested or obtained.  He underwent VA examinations 
sufficient for adequate determinations in September and October 
2002.  Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Taking all factors into 
consideration, there is no prejudice to the veteran in proceeding 
to consider these claims on the merits.  See Bernard, 4 Vet. App. 
384.

Competency Issue

VA law provides that a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to contract 
or to manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a) (2003).

Unless the medical evidence is clear, convincing and leaves no 
doubt as to the person's incompetency, the rating agency will make 
no determination of incompetency without a definite expression 
regarding the question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon all 
evidence of record and there should be a consistent relationship 
between the percentage of disability, facts relating to commitment 
or hospitalization and the holding of incompetency.  38 C.F.R. § 
3.353(c).

Where reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such doubt 
will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

In this case, records show service connection has been established 
for schizophrenia rated 100 percent disabling effective from June 
29, 1993.  In a March 1998 rating decision the RO found the 
veteran was competent for VA purposes.  VA medical records reveal 
treatment for schizophrenia and bipolar disorder with psychotic 
features.  VA records for a period of hospitalization from 
February 27, 2002, to April 8, 2002, noted mental status 
examination revealed the veteran's thought process was 
predominately logical and coherent with a minor component of 
circumstantiality consistent with flight of ideas.  His thought 
content was devoid of suicidal or homicidal ideation, but had 
frank and chronic evidence of grandiose and hyperreligous 
delusions and probable hallucinations.  His judgment was poor and 
insight was lacking.  The discharge summary noted he was 
considered competent and employable for VA purposes.  A Global 
Assessment of Functioning (GAF) scores of 21 on admission and 31 
at discharge were provided.

VA psychiatric examination in September 2002 noted the veteran's 
speech was pressured and his mood was euthymic, but that his 
affect was appropriate to content.  His thought processes and 
associations were logical and tight with no loosening of 
association or confusion.  There was no evidence of gross memory 
impairment and he was oriented to all spheres.  It was noted that 
he denied hallucinations, but that the examiner considered this 
response suspect.  Ideas of reference, persecutory ideation, and 
grandiosity were noted.  His judgment was impaired and insight was 
poor.  The examiner noted he was not competent for VA purposes.  A 
GAF score of 30 was provided.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32).  GAF scores ranging between 21 to 30 reflect behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal preoccupation) or 
inability to function in almost all areas (e.g., stays in bed all 
day; no job, home, or friends).  

In statements in support of his claim the veteran asserted he was 
capable of handling his financial affairs.  He stated, in essence, 
that he paid his own bills and that he could manage his financial 
and legal affairs.

Based upon the evidence of record, the Board finds the veteran 
does not possess the mental capacity to contract or to manage his 
own affairs, including the disbursement of funds without 
limitation.  The September 2002 VA examiner's specific opinion as 
to competency in association with consistent recent examination 
GAF scores in the 30 range is persuasive.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Here, the Board finds the preponderance of 
the evidence is against the veteran's claim.


Earlier Effective Date Claim

VA regulations provide that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; otherwise, 
and for reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i), (r) 
(2003). 

VA regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2003).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought and demonstrate an intent to apply for that 
identified benefit.  If an executed application form is submitted 
to VA within one year after the date it was sent to the claimant, 
it will be deemed filed on the date the informal claim was 
received.  38 C.F.R. § 3.155(a) (2003).  A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  38 C.F.R. § 
3.155(b).

The Court has held that the failure to consider evidence which may 
be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the Court has 
also held the Board is not required to conjure up issues that were 
not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

The Board also notes that the Court has held that agreements 
arising from the civil action in Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), and 
Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 
1175 (N.D. Cal. 1999) (Nehmer II) only applied to claims that were 
denied during the period from September 1985 to May 1989 when the 
now-invalidated regulation 38 C.F.R. § 3.311a was in effect.  
Williams v. Principi, 15 Vet. App. 189 (2001).  

In this case, records show the RO first received correspondence 
indicating a service connection claim for carcinoma of the lung 
secondary to Agent Orange exposure on September 30, 1999.  In 
correspondence dated November 16, 1999, the RO notified the 
veteran he had previously revoked the right of representation of 
the organization that submitted the September 1999 correspondence 
and, in essence, that no action could be taken on that matter 
without a valid claim.  A November 19, 1999, VA report of contact 
noted the veteran had come to the RO requesting to speak with the 
director about his claim.  The RO received correspondence signed 
by the veteran addressing his claim for lung cancer on December 
14, 1999.  Therefore, the Board finds a claim for entitlement to 
service connection for lung cancer was not submitted by the 
veteran or a properly appointed representative prior to November 
19, 1999.

As the veteran's bronchial carcinoid was not manifest prior to 
1997, an earlier claim for this specific benefit could not have 
arisen within the applicable time period for Nehmer consideration.  
Based upon a review of the entire record, the Board finds the 
persuasive evidence is against the claim for entitlement to an 
earlier effective date.

Increased Rating Claim

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).

Separate compensable evaluations or "staged" ratings may be 
assigned for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency of 
the appeal.  See Fenderson, 12 Vet. App. 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 
4.3 (2003).

The Rating Schedule provides a 100 percent evaluation for six 
months following the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure for the 
treatment of malignant neoplasms in any specified part of the 
respiratory system, excluding skin growths.  Thereafter, the 
appropriate disability rating is to be determined by mandatory VA 
examination and any change in evaluation based upon that or any 
subsequent evaluation is to be subject to the provisions of 38 
C.F.R. § 3.105(e).  If there are no local recurrences or 
metastasis, the disability is to be rated on the residuals.  38 
C.F.R. § 4.97, Diagnostic Code 6819 (2003).

The Rating Schedule provides ratings for post-surgical residual of 
lobectomy when forced expiratory volume in one second (FEV-1) is 
71 to 80 percent of predicted, ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) is 71 to 80 
percent, or Diffusion of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) is 66 to 80 percent of predicted 
(10 percent); when there is FEV-1 of 56 to 70 percent of 
predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 
percent of predicted (30 percent); when there is FEV-1 of 40 to 55 
percent of predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 
40 to 55 percent of predicted, or maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit) (60 percent); or 
when there is FEV-1 less than 40 percent of predicted value, FEV-
1/FVC less than 40 percent, DLCO (SB) less than 40-percent 
predicted, or maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory  limitation), or 
cor pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy (100 percent).  38 C.F.R. § 
4.97, Diagnostic Code 6844 (2003).  

In this case, private medical records dated in February 1997 show 
the veteran underwent left thoracotomy with left lower lobectomy 
for treatment of a bronchial carcinoid with left perihilar mass.  
Pathology reports are negative for evidence of metastasis.  A 
January 2000 private medical report noted the veteran continued to 
experience severe respiratory problems with significant shortness 
of breath and dyspnea on exertion.  The physician noted 
auscultation of the chest revealed no significant abnormalities, 
but that examination revealed significant exercise intolerance and 
shortness of breath and dyspnea on exertion.

VA medical records dated in February 2002 show the veteran denied 
wheezing, exertional dyspnea, and cough.  On VA examination in 
September 2002 the veteran reported he smoked and that he had 
experienced a mild problem with cough and shortness of breath.  
The examiner noted the dimension of the chest was normal and that 
the lungs were clear to auscultation and percussion.  The 
diagnosis was status postoperative left lower lobectomy for 
bronchial carcinoid without recurrence.  Pulmonary function tests 
in September 2002 revealed FEV-1 of 77 percent of predicted and 
FEV-1/FVC of 73 percent.  A computerized interpretation of mild 
obstructive disease with no change after bronchodilator was 
provided.

Based upon the evidence of record, the Board finds the criteria 
for a rating in excess of 10 percent for residuals of bronchial 
carcinoid and left lower lobectomy have not been met.  Pulmonary 
function tests in September 2002 revealed findings within the 
range established for a 10 percent disability rating.  A higher 
rating requires findings of FEV-1 in the range of 56 to 70 percent 
of predicted or FEV-1/FVC in the range of 56 to 70 percent.  There 
is no evidence of any local recurrence, metastasis, X-ray 
treatment, antineoplastic chemotherapy, or other therapeutic 
procedure of his bronchial carcinoid subsequent to the February 
1997 left thoracotomy and left lower lobectomy.  As the veteran's 
service connection claim was submitted over 2 years after his 
surgical treatment for this disorder, the initial assignment of a 
100 percent rating under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6819, was not required.  In light of the medical 
evidence of record, entitlement to a rating in excess of 10 
percent is not warranted.

The Board further finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related solely 
to this service-connected disorder, that would take the veteran's 
case outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no provision upon which to assign a 
higher or "staged" rating. The Board finds the preponderance of 
the evidence is against the veteran's increased rating claim.


ORDER

The veteran is not competent for VA purposes.  The appeal is 
denied.

Entitlement to an effective date earlier than November 19, 1999, 
for the grant of service connection for residuals of bronchial 
carcinoid and left lower lobectomy is denied.

Entitlement to a rating in excess of 10 percent for residuals of 
bronchial carcinoid and left lower lobectomy is denied.






	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



